Citation Nr: 1241463	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-34 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

The issue of entitlement to service connection for irritable bowel syndrome was also on appeal.  However, this issue was granted in an August 2012 rating decision.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.

The issues of entitlement to an initial higher rating for posttraumatic stress disorder (PTSD) and entitlement to service connection for bilateral knee pain, bilateral elbow pain, right shoulder disability, bilateral foot disability and contact dermatitis were also on appeal.  However, the Veteran did not perfect his appeal with respect to these issues.  Accordingly, these issues are not before the Board.  
 
In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was scheduled in September 2012.  However, the Veteran failed to appear and has not filed a motion seeking a new hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of hypertension, service treatment records show that the Veteran's blood pressure was elevated on at least one occasion on active duty and that one of the two blood pressure readings for a periodic service department examination in September 2006 was elevated.  On other occasions in service the Veteran's blood pressure was normal.  In November 2007, the Veteran sought initial treatment at a VA Medical Center.  At that time, his blood pressure was 145/106.  A January 2008 treatment record documented a history of hypertension and shows that the Veteran was on blood pressure medication.  The assessment was "hypertension, great blood pressure on medication."  

An examination is needed to determine whether the current hypertension had its onset in service, is related to the elevated blood pressure in service or the service connected posttraumatic stress disorder.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (in adjudicating a claim, all theories of entitlement must be considered).

The Veteran contends that he has chronic fatigue syndrome as a result of his service in the Persian Gulf.  Service connection is presumptively available for Persian Gulf War veterans with medically unexplained chronic multi-symptom illnesses (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 1117(a)(2)(B).

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War from November 2004 to November 2005.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or to a degree of 10 percent or more prior to December 31, 2016.  38 C.F.R. § 3.317(a)(1); see 76 Fed. Reg. 81834 (Dec. 29, 2011).

In support of his claim, the Veteran submitted a June 2009 statement from a person who had lived with him for two years that indicated that the Veteran was constantly tired and that his fatigue prevented him from doing activities.  Importantly, a June 2008 treatment record showed that the Veteran reported a lot of daytime drowsiness and some fatigue.  

An examination is needed to determine whether the Veteran has a qualifying multisystem illness, such as chronic fatigue syndrome. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine whether he has current hypertension related to service, including PTSD. 
.  
The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should opine as to the following:

a)  is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension had its onset in service?  The examiner should comment on whether the elevated blood pressure reading in service was an early indication of the current disability.

b)  is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension is proximately due to the service-connected PTSD?  

b)  is it at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD?

If the hypertension is aggravated by PTSD, the examiner should opine as to whether there is medical evidence created prior to the aggravation or between the time of onset and the current level of hypertension that establishes a baseline for the disability.

The examiner should provide reasons for the opinions that take into account the in-service documentation of elevated blood pressure and the elevated reading on the examination in September 2006. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Arrange for the Veteran to undergo a VA examination for chronic fatigue syndrome. 

The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should opine as to the following: 

a)  the examiner should opine as to whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.

b)  the examiner should indicate whether the Veteran's fatigue, is attributable to a specific diagnosis. 

b)  if the fatigue is due to a specific diagnosis, the examiner should opine whether the disability is at least as likely as not (a 50 percent or higher degree of probability) related to a disease or injury during active service; 

c)  if the fatigue is not due to a specific disease entity, indicate whether it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; 

d)  if the fatigue represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The AOJ should review the examinations reports to ensure that all questions posed in this remand have been answered.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case, which should address the criteria for undiagnosed illness.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

